Name: Regulation No 142/67/EEC of the Council of 21 June 1967 on export refunds on colza, rape and sunflower seeds
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 94 Official Journal of the European Communities 26.6.67 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 2461/67 REGULATION No 142/67/EEC OF THE COUNCIL of 21 June 1967 on export refunds on colza, rape and sunflower seeds THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Community markets and special conditions apply to imports in certain countries of destination; Whereas when the refund is being calculated, prices recorded on certain Community markets which are representative from the point of view of processing and exportation and prices on the world market should be taken into account; whereas when the amount of this refund is being fixed account must also be taken of the existing situation and the future trend with regard to prices and availabilities of Com ­ munity seeds on the Community market; Whereas to ensure Community exporters sufficient stability in the amount of the refund, fluctuations in seed prices over time being taken into account, the period for which the refunds may remain unchanged should be fixed at a maximum of one month, subject to any alterations which may be made in the inter ­ vening period to ensure that the conditions described above are fulfilled ; Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation No 136/66/ EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, and in particular Article 28 thereof; Having regard to Council Regulation No 162/66/ EEC2 of 27 October 1966 on trade in oils and fats be ­ tween the Community and Greece, and in particular Article 8 thereof; Having regard to the proposal from the Commission ; Whereas, although the Community is a net importer of oil seeds, certain exports of colza, rape and sun ­ flower seeds harvested within the Community should be maintained by means of refunds ; whereas to this end when the amount of the export refunds on these seeds is being fixed, account must be taken of the difference between quotations and prices for these seeds within the Community and on the world mar ­ ket, while respecting the general aims of the common organisation of the market ; Whereas the creation of a single Community market in seeds means that the refund granted by the Mem ­ ber States should be fixed in accordance with a Com ­ munity procedure and should be the same for the whole Community; whereas provision must be made for varying the amount of the refund according to the destination of the products, since markets in the countries of destination are at varying distances from Whereas, in view of normal trade practice on the world market, provision should be made for the pos ­ sibility of the refund being fixed in advance in respect of exports to be effected - during a given period fol ­ lowing the lodging of the application; whereas to avoid speculation in such cases, provision should be made for the lodging of a deposit guaranteeing that exportation will be effected within the period speci ­ fied; Whereas, given the administrative facilities at present available in Member States, provision should be made for the transaction to be effected in the Mem ­ ber State where the application was lodged where the refund is fixed in advance; Whereas to avoid distortions of competition between Community exporters, the administrative conditions under which they operate must be indentical throughout the Community ; 1 OJ No 172, 30.9.1966, p . 3025/66. 2 OJ No 197, 20.10.1966, p . 3393/66. Official Journal of the European Communities 95 Whereas the validity of this Regulation should be limited to the period required to assess its effective ­ ness ; (a) the level of market prices within the Community for the products referred to in Article 1 and the future trend of these prices ; (b ) the situation in the Community regarding the supply of and demand for these products ; and (c) the economic aspect of the proposed exports . HAS ADOPTED THIS REGULATION: Article 1 Article 4 Refunds on exports to third countries and Greece of the oil seeds referred to in Article 21 of Regulation No 136/66/EEC and harvested within the Com ­ munity shall be fixed and granted in accordance with the provisions of this Regulation . Article 2 1 . The amount of the refund applicable shall be that in force on the day of exportation. - 2 . However, on application by the party con ­ cerned, the refund applicable on the day on which the application is lodged, adjusted on the basis of the target price valid at the time of exportation, shall be applied to a transaction to be effected in the Member State in which the application was lodged within a period expiring at the end of the second month fol ­ lowing the month in which the application was lodged. In such cases, the application shall be accompanied by a deposit, which, except in cases of force majeure, shall be forfeited in whole or in part, if the trans ­ action is not effected within the period specified above. 1 . The refund shall be the same for the whole Community. The refund shall be granted by Member States on application by the party concerned. 2. Where the world market situation or the specific requirements of certain markets make this necessary, rhe refund may be varied according to the destination of the products in question. 3 . The refund shall be fixed at least once a month in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. Where necessary, the Commission may, at the request of a Member State or on its own initiative, alter the re ­ fund in the intervening period. Article 5 Article 3 1 . The refund shall be paid upon proof that the products have been exported from the Community. 2 . Where Article 2 (2) applies, the refund shall be paid under the conditions laid down in paragraph 1 , provided it is proved that the product has reached the destination for which the refund was fixed. Exceptions may be made to this rule in accordance with the procedure referred to in paragraph 3 of this Article , provided conditions are laid down which of ­ fer equivalent guarantees . 1 . The following shall be taken into account when the refund is being calculated : (a) prices ruling on the various Community markets which are representative from the point of view of processing and exportation; (b ) the most favourable quotations recorded on the various markets of importing third countries and Greece ; and (c) costs incurred in placing the goods on the world market. 2 . The following shall be taken into account when the amount of the export refund is being fixed : 3 . Additional provisions may be adopted in ac ­ cordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. 96 Official Journal of the European Communities Article 6 Article 7 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 38 of Regulation No 136/66/ EEC. This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. It shall apply from 1 July 1967 to 30 June 1968 . This Regulation shall be binding in its entirety and directly applicable in all Member States . - » . .. i Done at Brussels, 21 June 1967. For the Council The President R. VAN ELSLANDE